Case 1:19-cv-12379-DJC Document 34 Filed 10/12/20 Page 1of1

MULLANE, MICHEL & MCINNES
COUNSELLORS AT LAW
6 BENNETT STREET
CAMBRIDGE, MASSACHUSETTS 02138-5708

 

(617) 661-9000

 

FAX (617) 661-3000

VIA CM/ECF

October 12, 2020
Hon. Denise J. Casper
U.S. District Court
1 Courthouse Way
Boston, MA 02210

Re: Mullane v. U.S. Dept. of Justice, et al.

1:19-cv-12379-DJC (D. Mass. Nov. 19, 2019), Docket Entry 23

Dear Judge Casper:

| am writing in connection with D.E. 23 in the above-captioned case, which
includes the Plaintiffs “Motion for Leave to File a First Amended Complaint” dated July
3, 2020. This is indeed a “time is of the essence” matter with respect to and in
consideration of Plaintiffs untenable status resulting from these subject events, and the
consequent need to expeditiously resolve this matter. The Defendants have continued
to avoid and decline to engage in any and all efforts to amicably resolve this pending
litigation without the need for this ongoing judicial intervention - which of course is their
right to do. Accordingly, | now respectfully request this motion be marked for hearing
via telephone or video conference at the convenience of the Court.

Thank you for your courtesy and consideration in this matter — it is greatly

appreciated.
Very respectfully yours,

/s/_E. Peter Mullane
E. Peter Mullane, Esq.

CERTIFICATE OF SERVICE

The undersigned hereby certifies that this filing submitted via the CM/ECF system
shall be transmitted electronically to the registered participants as identified on the Notice
of Electronic Filing (“NEF”), and that paper copies shall be mailed via first class mail,
postage prepaid, to those indicated as non-registered participants on the date of filing.

DATED: October 12, 2020 /s! E. Peter Mullane
E. Peter Mullane, Esq.
